Determination of commissioners confirmed and certiorari order dismissed, with fifty dollars costs and disbursements, on the ground that the evidence was sufficient and the organization of the board of police was not under review in this proceeding. (People ex rel. D. & H. Canal Co. v. Parker, 117 N. Y. 86.) The commissioners before whom the hearing was had constituted a de facto board of police and Commissioner William A. Dickenson held over until his successor was appointed. (Pub. Off. Law, § 5; Opinions of Attorney-General [1911], 521; Matter of Kane v. Gaynor, 144 App. Div. 206; People ex rel. Woods v. Flynn, 81 Misc. 279.) All concur. Present — Hubbs, P. J., Clark, Davis, Sears and Crouch, JJ.